Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered May 28, 1980, which modified the terms of defendant’s probation. The defendant pleaded guilty on February 22, 1980 to two counts of grand larceny in the second degree as contained in indictments *651dated January 10 and January 24,1980. At that time, the court and defendant agreed on the record that the maximum sentence was to be one year on each indictment, to run consecutively. Further, the court stated that it was considering probation which would require restitution of the sum of money “falsely obtained”. On March 14,1980 the court did impose a sentence of probation and restitution, the terms of restitution to be later set by the court. On May 28, 1980 the court modified the sentence by directing restitution of $10,605.85 to be paid weekly at the rate of $25 until October 1, 1984, when the balance would be paid in full. Defendant contends that it will be impossible to pay the final payment on October 1, 1984, and that he raised that issue before the County Court and refused the court’s offer to withdraw his plea of guilty. Upon this appeal, there is no showing that the sentence is contrary to the plea bargain or that it is impossible for defendant to perform the terms of probation. In so concluding, we note the precatory words of the court as to mitigating circumstances to be alleged and shown in the future. Judgment affirmed. Mahoney, P. J., Sweeney, Casey, Weiss and Herlihy, JJ., concur.